Citation Nr: 1710584	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  15-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating for malaria.


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1949 to August 1969.  He died in June 2014.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying a compensable rating for service-connected malaria.  While the Veteran was pursuing an appeal arising out of the rating decisions at the time of his death, his surviving spouse has been permitted to substitute his place pursuant to a notice from the RO dated in October 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not exhibit active malaria or any residuals of malaria, such as liver or spleen damage, during the appeal period.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating for malaria have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting a veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  The Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been associated with the claims file to the extent obtainable.  The Veteran also received a VA examination in August 2011.  See 38 U.S.C.A § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  This examination is adequate to decide this claim, as the report was based on an examination of the Veteran and a review of his claims file and reported history, and it described the clinical findings made on examination in sufficient detail so that the Board's review is a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, VA's duty to assist by obtaining records and providing a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  

In light of the above, there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.


Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Malaria is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  A total schedular rating of 100 percent is warranted for malaria as active disease.  Active disease and relapses must be confirmed by the presence of malarial parasites in blood smears.  Inactive disease can be rated for residuals, such as liver or spleen damage, under the appropriate diagnostic code.

The Veteran was treated for malaria in service.  This condition was deemed service connected soon after service and rated as noncompensable as the disease was inactive and there were no residual symptoms of the disease.  

The Veteran was afforded a VA examination in August 2011.  At that time, he reported having chills.  He denied being on any treatment for malaria.  The examiner noted that the Veteran had been diagnosed with malaria in service, but the condition was not still present.  The examiner stated malaria had resolved.  Blood tests showed anemia; however, a blood malaria smear was normal, showing no parasites.  

In a December 2011 lay statement, the Veteran's sister-in-law described witnessing the Veteran suffer through episodes of malaria since 1952.  She described body chills and uncontrollable shaking of the Veteran's body.  She stated this went on for hours, sometimes days.  In a December 2011 lay statement from the Veteran's son, he described witnessing the Veteran experience chills since he himself was a child, and hearing his mother attribute the Veteran's fever and chills to bouts of malaria.  

VA treatment records shows that the Veteran complained of chills in September, October, and November 2011 and that he was concerned that it was a relapse of malaria.  An examiner noted that the chills may be due to hypoglycemia and recommended next time the Veteran experiences chills that he should check his glucose.  January 2012 VA medical records show the Veteran complained of chills, occurring twice a day.  He again stated he was concerned it may be malaria, but the examiner stated he had reassured the Veteran on multiple occasions that this was not likely.  The examiner had no concern that the Veteran had latent malaria from the war.   February 2012 VA medical records indicate complaints of chills that run up the spine.  The Veteran stated he had experienced the chills for 20 to 30 years.  The Veteran stated that he had started experiencing extreme weakness with the chills.  The Veteran denied having fevers.  The liver and spleen were not palpable.  

In April 2013, the Veteran requested that his VA doctor, C.S., provide a statement indicating that he suffered from malaria in service and that many of the constitutional symptoms that he still experiences - malaise, fatigue, chills, and night-sweats, may be related to his malaria infection.  Dr. C.S. noted an assessment of malaria by history only and reassured the Veteran.

October 2013 VA medical records indicate the Veteran complained of chills and night sweats daily, with the chills lasting about 30 minutes.  The Veteran stated he believed the malaria was in his bones.  Results of a malaria smear in November 2013 were negative.  January 2014 VA medical records indicate a repeat malaria smear was performed and results were negative.

In May 2013 and February 2014 statements, the Veteran stated he continued to have chills almost every day that lasted up to an hour, causing much discomfort and pain.  He stated the malaria had been in his body since he served in the Korean War.  He also stated that the malaria had developed into his spine and bones.  

In a May 2015 statement, the appellant stated she saw the Veteran experience chills and cold sweats since he was diagnosed with malaria.  She also previously stated that he suffered bouts of malaria and pain throughout the years.  See Statement from appellant, dated June 14, 2011.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the weight of the competent and credible evidence of record does not establish that the Veteran experienced relapses of his service-connected malaria during the appeal period.  There is no evidence that there were malarial parasites in his blood, as evidenced by the negative malarial smear results in August 2011, November 2013, and January 2014.  The August 2011 VA examiner specifically stated that malaria had resolved and that a blood malaria smear was normal, showing no parasites.  Under these circumstances, there is no basis to award a 100 percent evaluation for malaria as an active disease under Diagnostic Code 6304.  The Board also finds that there is no clinical evidence demonstrating any residuals of malaria, such as liver or spleen damage, such that residuals of malaria could be rated under the appropriate system.   The Veteran reported his symptoms, including chills, night sweats, etc., to several medical professionals, but none indicated that he had any residuals of malaria.  

The Board has considered the lay statements from the Veteran, his wife, sister-in-law, and son, as laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran was competent to report symptoms, such as chills and fatigue, because that required only personal knowledge as it came to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the other lay individuals are competent to report their observations of the Veteran's symptoms.  However, none of the laypersons are competent to attribute the Veteran's symptoms to an underlying condition of malaria, as this is a medical determination.  Further, while the Board acknowledges the contentions that the Veteran's symptoms, such as chills and fatigue, were indicative of relapses or residuals of malaria, the Board considers the VA examiner's opinion and other medical evidence, especially the negative malarial smear results, to be highly probative and persuasive, and to outweigh the lay statements.  The August 2011 VA examiner has medical training, reviewed all available medical records, and concluded that the Veteran's malaria had resolved.  Blood malaria smears showed no signs of parasites.  Further, there is no medical evidence of any residuals of malaria, to include of the liver or spleen.  Neither the Veteran nor the appellant submitted any contrary competent and credible evidence suggesting that the Veteran's malaria was active prior to his death, or that there were any residuals of inactive disease.  

The evaluation of the Veteran's malaria does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Id. 38 C.F.R. § 3.321(b)(1).

These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Thun, 22 Vet. App. at 114.

Here, a comparison of the Veteran's malaria disability with the schedular criteria shows that the rating criteria are adequate to describe the disability level and symptomatology.  Therefore the first step of the inquiry is not satisfied. See Thun, 22 Vet. App. at 114. Specifically, the competent and credible evidence shows no relapse or residuals of malaria.  The Veteran's disability was asymptomatic.  In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's malaria (as there were none) different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical.  Accordingly, the schedular criteria are adequate to rate the Veteran's malaria and its severity.  Therefore, the first step of the inquiry is not satisfied. See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Because the first step is not satisfied, the Board will not refer the evaluation of the Veteran's malaria for extraschedular consideration. See id.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating, and therefore the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased (compensable) disability rating for malaria is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


